           Case 3:19-cv-00805-AVC Document 1-1 Filed 03/13/19 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


S.C. JOHNSON & SON, INC.,
a Wisconsin Corporation
1525 Howe Street
Racine, WI 53403

                              Plaintiff,

                     v.
                                                              Case No. __________
HENKEL CORPORATION
One Henkel Way
Rocky Hill, CT 06067



                            Defendant.


                          EXHIBIT A: SAMPLE ADVERTISING




41183741
            Case 3:19-cv-00805-AVC Document 1-1 Filed 03/13/19 Page 2 of 5




                                Exhibit A-1: Free-Standing Insert




Claims: "Fits Airwick® and Glade® Scented Warmers*"

Qualification: "* For use in Renuzit ® (Model #s M292) Glade ® (Model #s SCJ168) and
Airwick® (Model #s EDJ4) Air Fresheners."

          Glade® Model SCJ-168 refers to Glade's 2012 Warmer, as defined in the Complaint.




41183741                                         2
           Case 3:19-cv-00805-AVC Document 1-1 Filed 03/13/19 Page 3 of 5




                     Exhibit A-2: Stills from Video Available at Renuzit.com
           (https://www.renuzit.com/products/scented-oils) (last visited March 13, 2019)




41183741                                        3
            Case 3:19-cv-00805-AVC Document 1-1 Filed 03/13/19 Page 4 of 5




Full narration: "Scented oils are great for adding fragrance to your home, but
frustrating, because you're limited to refill fragrances that fit your warmer brand – until
now. Renuzit Scented Oils give you the freedom to find a new fragrance you love,
without the extra investment of a new warmer. Our oil refills fit three of the top
brands. So whether you're filling a Renuzit warmer, a Glade® warmer, or an
Airwick® warmer, you can still try our new Sensitive Scents scented oils, or any of our
home-enhancing fragrances and find the perfect fragrance fit for every room in your
home. Renuzit Scented Oils. The perfect fit."

Qualification: Oral narration is unqualified. Video contains fine print in some shots stating,
"SEE OUR WEBSITE FOR WARMER FIT DETAILS."

          The Renuzit website (https://www.renuzit.com/products/scented-oils) provides: "Renuzit
           Plug-In Refills universally fit in any Glade® or Air Wick® oil warming unit."




          The "Renuzit® Scented Oils FAQs" page (https://www.renuzit.com/faqs#oils) further
           states: "Q. Can Renuzit Scented Oils be used in other air freshener warmer units? Yes,
           the Renuzit Oil Refills can be used in Glade®, Air Wick®, and Renuzit Scented Oil plug-
           in."




41183741                                          4
                 Case 3:19-cv-00805-AVC Document 1-1 Filed 03/13/19 Page 5 of 5


                                   Exhibit A-3: Product Packaging Examples




           Claims: "UNIVERSAL REFILL" / "FITS Glade®, Airwick®, and Renuzit® Scented Oil Air
           Fresheners."




41183741
